This cause having heretofore been submitted to the Court upon the transcript of the record of *Page 11 
the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and it appearing from the record in said cause that no judgment was entered therein and that the writ of error was taken to an order overruling a motion for a new trial this Court being now advised of its judgment to be given in the premises, it seems to the Court that the writ of error should be dismissed; it is, therefore, considered, ordered and adjudged by the Court that the said writ of error be, and the same is hereby dismissed.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur.